Citation Nr: 1528454	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-34 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for non-VA doctors' visits (by Doctors' Medical Group of Colorado Springs) while at Parkmoor Village Nursing Home from September 30, 2010 to October 27, 2010.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel












INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1953 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Fort Harrison, Montana.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim requires additional development.  The record shows that his claim for payment or reimbursement was denied because the care rendered by private physicians at a nursing home between September 30th and October 27th, 2010, was not pre-authorized, was not emergent, and because a VA facility was available.  It was also noted that the treatment received was not for a service-connected disability.  The Veteran maintains that he was transferred to a hospital by his VA treatment providers, and that the hospital then transferred him to the nursing home.  Unfortunately, the record does not contain any medical records of the treatment rendered.  Attempts must be made to obtain these records so that this claim can be reviewed.  

It appears that the Veteran's claim was only analyzed under 38 U.S.C.A. § 1728, which pertains to care rendered for service-connected disabilities, nonservice-connected disabilities aggravating service-connected disabilities, any disability if the claimant has total disability rating due to service-connected disabilities, or any disability if the claimant is enrolled in vocational rehabilitation.  Under section 1728, reimbursement is warranted if the treatment was for a medical emergency and if a VA or other federal facility was not feasibly available.  38 U.S.C.A. § 1728 (West 2014).  

Once additional records are received, the Veteran's claim should also be analyzed under 38 U.S.C.A. § 1725, which pertains to reimbursement for treatment of nonservice-connected disabilities.  He should be advised of the evidence needed to substantiate a claim for reimbursement under this section.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA notice letter concerning the evidence needed to substantiate entitlement to reimbursement or payment of medical expenses under both 38 U.S.C.A. §§ 1725 and 1728.

2. Make arrangements to obtain the Veteran's complete treatment records from Doctors' Medical Group of Colorado Springs and from Parkmoor Village Nursing Home, dated from September 30, 2010 to October 27, 2010.  

3.  Obtain any administrative notes regarding the Veteran's private care rendered from September 30, 2010 to October 27, 2010.

4.  Ascertain whether the Veteran is an active VA healthcare participant who is personally liable for the treatment he received from September 30, 2010 to October 27, 2010.  See 38 U.S.C.A. § 1725(b).

5.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the Veteran's claim with consideration of both 38 U.S.C.A. §§ 1725 and 1728.  If the benefit sought is not granted, provide the Veteran a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, return the claim file to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


